Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 17-22, 24-26, and 29 are presently pending and were amended in the Reply filed 11/05/2021.  Claims 27-28 were canceled in the Reply filed 11/05/2021.

Information Disclosure Statement
The IDS filed 4/22/2022, 4/22/2022, and 2/25/2022 are each acknowledged and have been considered.

Claim Interpretation
	The Applicable claim interpretation has been set forth previously on record, and those discussions are incorporated herein.  

Withdrawn Claim Rejections
All rejections set forth in the Action mailed 1/28/2022 have been overcome by the cancellation of claim 25 in the Reply filed 4/28/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 17-22, 24, 26, and 29 are allowed.  The closest prior art of record was set forth under pre-AIA  35 U.S.C. 103(a) in the previous action.  In view of the amendments filed 11/05/2021, the closest prior art does not anticipate nor render obvious the amended claim scope, wherein an immunoglobulin Fc region is covalently linked to a remaining aldehyde group of a non-peptide polymer at a 1:1 ratio, in a reaction solution comprising 10% (v/v) ethanol, HEPES, potassium phosphate, and 20 mM NaCNBH3, at a pH of 8.2 at 25°C for 15-17 hours as now claimed.  Accordingly, amended claims 17-22, 24, 26, and 29 are allowable in view of the closest prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 17-22, 24, 26, and 29 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654